BONTAN CORPORATION INC. (Translation of registrant’s name into English) 47 Avenue Road, Suite 200, Toronto, Ontario, Canada M5R 2G3 PRESS RELEASE NEWS RELEASE BONTAN CORPORATION ANNOUNCES NAME CHANGEOF ITS WHOLLY OWNED SUBSIDIARY Toronto, Ontario, January 29, 2010 – Bontan Corporation Inc.(Bontan) (OTCBB:BNTNF) is pleased to announce that its wholly owned subsidiary, Bontan Oil & Gas Corporation changed its name effective January 18, 2010to Israel Oil & Gas Corporation. About the off shore Israel Project Bontan owns, through its wholly owned subsidiary, Israel Oil and Gas Corporationa 71.625% indirect working interest in the Project Assets via its 75% interest in Israel Petroleum Company, which acquired an undivided 95.5% working interest in the Mira and Sarah Drilling Licenses and the Benjamin Exploration Permit, subject to approval by Israel's Ministry of Natural Infrastructure. WesternGeco, a division of Schlumberger has completed a 3D seismic survey on the Mira and Sarah Drilling Licences and a 2D survey on the Benjamin Exploration Permit. The Project Assets, composed of interests in the Mira and Sarah Drilling Licenses and the Benjamin Exploration Permit, totalling 2,668 square kilometres, are located in the Levantine Basin in the eastern Mediterranean Sea offshore Israel, near the recently announced natural gas discoveries in the Tamar 1 and 2, and the Dalit wells. The three wells were drilled by Noble Energy Inc. (NBL.NYSE), in partnership with Delek Energy Systems (DEOL.TA), Isramco (ISRA.TA), and Avner Oil and Gas LP (AVNR.TA). According to published reports, the wells have a reported 6.8 TCF (1.02 BBOE) of estimated proved, probable and possible reserves in their License area, which makes this the second largest gas discovery in the world since January 2008. South of the Project Assets in the eastern Mediterranean offshore Israel are other gas fields, including the Mari-B field, also drilled by Noble, Delek, and Avner, which reportedly contains 1 TCF (150 MBOE) in estimated proved, probable and possible reserves. About Bontan Corporation Inc.: Bontan Corporation Inc. is an international diversified natural resource company that operates and invests in exploration prospects. Through its wholly owned subsidiaries, Bontan seeks highly visible opportunities in countries around the globe with a history of natural resource production that offer exciting and attractive propositions. Bontan will seek to minimize risk by bringing in either joint venture, carried or working interest partners, depending on the size and scale of the project. For further information, contact the company’s investor relations, John Robinson at Current Capital Corp. at 416-860-0211, www.bontanoilandgas.com Forward-Looking Statements This news release may include forward-looking statements within the meaning of the U.S. federal and Canadian securities laws. Any such statements reflect Bontan’s current views and assumptions about future events and financial performance. No assurances can be given that such future events or performance will occur.
